SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

139
CA 16-00543
PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, TROUTMAN, AND SCUDDER, JJ.


CITY OF SYRACUSE, PLAINTIFF-APPELLANT,

                      V                              MEMORANDUM AND ORDER

COR DEVELOPMENT COMPANY, LLC, COR INNER HARBOR
COMPANY, LLC, COR SOLAR STREET COMPANY IV, LLC,
COR VAN RENSSELAER STREET COMPANY, LLC, COR WEST
KIRKPATRICK STREET COMPANY, LLC,
DEFENDANTS-RESPONDENTS,
AND JOHN DOE, DEFENDANT.


ROBERT P. STAMEY, CORPORATION COUNSEL, SYRACUSE (JOHN A. SICKINGER OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

WHITEMAN, OSTERMAN & HANNA LLP, ALBANY (CHRISTOPHER E. BUCKEY OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (James
P. Murphy, J.), entered January 25, 2016. The order, among other
things, granted in part the motion of defendants to dismiss
plaintiff’s complaint and cancelled and discharged a notice of
pendency.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Plaintiff appeals from an order that, inter alia,
dismissed its causes of action for breach of the implied covenant of
good faith and fair dealing and for rescission of a contract. “The
right to appeal from an intermediate order terminates with the entry
of a final judgment” (Matter of Scott v Manilla, 203 AD2d 972, 973;
see Matter of Aho, 39 NY2d 241, 248; see generally CPLR 5501 [a] [1]).
Inasmuch as a final judgment in this action was entered on February
29, 2016, plaintiff’s appeal from the intermediate order, which was
entered on January 25, 2016, must be dismissed.




Entered:    February 10, 2017                      Frances E. Cafarell
                                                   Clerk of the Court